UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-2581



In Re: FORREST EJAY SURRETT,

                                                          Petitioner.




         On Petition for Writ of Mandamus.    (CA-98-22-1)


Submitted:   March 10, 2000                 Decided:   March 21, 2000


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Forrest Ejay Surrett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Forrest Ejay Surrett has filed a petition for a writ of man-

damus in this court to compel the district court to expedite its

consideration of his 42 U.S.C.A. § 1983 (West Supp. 1999) action.

The granting of a writ of mandamus is a drastic remedy to be used

in extraordinary circumstances. See In re Beard, 811 F.2d 818, 826

(4th Cir. 1987).   A petitioner must show that he has a clear right

to the relief sought, that the respondent has a clear duty to

perform the act requested by the petitioner, and that there is no

adequate remedy available.   See In re First Fed. Sav. & Loan Ass’n,

860 F.2d 135, 138 (4th Cir. 1988).

     Surrett has failed to make the requisite showing for such ex-

traordinary relief.   Our review of the district court docket sheet

discloses that there has been significant action in the case in the

past six months, and therefore there has been no undue delay in the

consideration of Surrett’s § 1983 action.    We therefore deny his

petition for a writ of mandamus.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                 2